DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Remarks
The amendments received on 06/01/2021 have been entered, considered, and an action on the merits follows.
Previous drawing, specification, and claim objections are hereby withdrawn. However, the amended disclosure has introduced new drawing and specification objections, which are addressed in the Office Action below.
Previous claim rejections under 35 U.S.C. 112(b) are hereby withdrawn due to the amended claims.
Applicant’s amendments have obviated the previous rejections of record under 35 U.S.C. 102 and 35 U.S.C. 103. The allowance of claims 5-7 is addressed in the Office Action below.


Drawings
The drawings are objected to because of the following informalities:
Figure 66, reference character “106” should read --108--.
Amended figure 79, reference character “109” should point to the central “through bore” of the thorn housing.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Reference character “105” designated for the “proximal end” of the “press head 22” in amended paragraph 0056. Examiner suggests amending one of figures 58-60 and 62-64 to illustrate the “proximal end 105”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s specification amendment was given in an interview with Mark Hubert (Reg. No. 50,540) on 06/03/2021. See attached Interview Summary for details.
The specification filed on 06/01/2021 is amended as follows:
Paragraph 0058, lines 6-7:
--The thorn housing has distal exterior region 122 with a distal exterior diameter [[122]]--

Paragraph 0058, line 8:
--intermediate external region 124 with an intermediate external diameter [[124]]--

Allowable Subject Matter
Claims 5-7 are allowed.
Applicant’s amendments filed on 06/01/2021 have obviated the rejections of record. It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claim 5 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
“…an intermediate external region having an external diameter and external threads, said external diameter greater than said distal exterior diameter and wherein said external threads are conformed for engagement inside other seed oil press components…”

The following closest prior art fall short for the following reasons:
Arai (US 5061366 A) discloses a thorn housing (figure 1, element 34) having distal, proximal, and intermediate exterior diameters. Arai does not disclose the intermediate diameter being greater than the distal diameters (figure 1, i.e. all external diameters of the thorn housing are equal) and an intermediate region of the thorn housing (34) having external threads to engage with other components of the press, since Arai’s thorn housing (34) engages with the press via a flange located at the leftmost end of the thorn housing (figure 1).
Michiya (JP 2011212697 A) teaches a thread housing having distal, proximal, and intermediate exterior diameters (figure 12). Michiya further teaches the intermediate region having a vertical protruding flange for the exit orifices. However, said flange does not contribute to the intermediate diameter of the cylindrical thorn housing (21). Michiya also does not teach an intermediate region of having external threads.
Hewitt et al. (hereinafter Hewitt; US 20170107447 A1) teaches a thorn housing having external threads (figure 7, element 52) and a thorn having external threads in an intermediate region (44). However, Hewitt does not teach the intermediate diameter of the thorn housing being greater than a distal diameter of the housing. Furthermore, Hewitt fails to teach an at least one exit orifice on a side wall of the thorn housing of claim 1. Modifying Arai’s thorn assembly in view of Hewitt would destroy the workability of Arai’s thorn assembly. Modifying Hewitt in view of Arai or Michiya to include the side cut exit orifice would destroy the workability of Hewitt’s thorn assembly.
Schedlbauer (DE 102006024017 A1) teaches a thorn assembly for a press (figure 5), but fails to teach a thorn housing intermediate diameter greater than a distal diameter, and an intermediate region of the thorn housing having external threads.
Heeg et al. (hereinafter Heeg; US 6391345 B1) teaches a thorn assembly for a press (figure 1), the thorn housing having an intermediate diameter that is greater than a distal diameter, and an 
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would destroy the workability of the reference, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725